Citation Nr: 9929270	
Decision Date: 10/12/99    Archive Date: 10/21/99

DOCKET NO.  97-20 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Whether there was clear and unmistakable error in a July 10, 
1986, Department of Veterans Affairs (VA) rating decision, 
which reduced the evaluation for a left knee disability from 
20 percent to 10 percent.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Robinson, Associate Counsel


INTRODUCTION

The veteran had active service from June 1978 to April 1981.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 1997 rating determination of a 
Department of Veterans Affairs (VA) Regional Office (RO).  


FINDING OF FACT

The July 1986 rating decision wherein the RO reduced the 
veteran's left knee disability rating from 20 to 10 percent 
disabling is not final.


CONCLUSION OF LAW

The veteran has not raised a valid claim of CUE in the July 
10, 1986 rating decision in which the RO reduced the 
evaluation for a left knee disability from 20 percent to 10 
percent.  38 U.S.C.A. §§ 5107 (West 1991); 38 C.F.R. § 3.105 
(1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

In a rating decision dated July 10, 1986, the RO reduced the 
evaluation for residuals of a left medial meniscectomy with 
traumatic arthritis from 20 percent to 10 percent disabling.  
The claims folder contains no indication that the veteran was 
notified of this decision.  Therefore, this decision did not 
become final.  See 38 C.F.R. § 3.103(b) (1986) (Claimants and 
their representatives are entitled to notice of any decision 
made by VA affecting the payment of benefits or the granting 
of relief).

In Hauck v. Brown, 6 Vet. App. 518 (1994) (per curiam order), 
the Court held that where an appellant "never received 
notification of any denial . . ., the one-year period within 
which to file an NOD, which commences with 'the date of 
mailing of notice of the result of initial review or 
determination,' did not begin to run."  Hauck, 6 Vet. App. at 
519.  See 38 U.S.C. § 7105(b)(1); Rowell v. Principi, 4 Vet. 
App. 9, 15 (1993); cf. Ashley v. Derwinski, 2 Vet. App. 307, 
311 (1992) (since the Board did not mail decision in 
accordance with the provisions of 38 U.S.C. §7104(e), the 
120-day period within which to appeal to this Court did not 
commence to run).  

Recently, the Federal Circuit Court of Appeals has held that 
there cannot be a valid claim of CUE, unless the underlying 
decision has become final.  Hayre v. West No. 98-7046 (Fed. 
Cir. Aug. 16, 1999).  Since the July 1986, decision did not 
become final, there can be no valid claim of CUE involving 
that decision.

In Sabonis v. Brown, 6 Vet. App. 426, 430 (1994), the Court 
held that in a case where the law is dispositive of the 
claim, it should be denied because of lack of legal 
entitlement under the law.


ORDER

No clear and unmistakable error having been found in the July 
1986 rating decision regarding a reduction from 20 to 10 
percent for a left knee disability, the appeal is denied.


REMAND

As noted above, the Board finds that the July 1986 RO 
decision is not final.  In his March 1997 statement, the 
veteran clearly expressed disagreement with the 1986 
decision, therefor it is necessary to remand this case so 
that the RO can issue a statement of the case in response to 
the veteran's notice of disagreement to the rating decision.  
38 U.S.C.A. § 7105; see Tablazon v. Brown, 8 Vet. App. 359, 
361 (1995) (the filing of a notice of disagreement initiates 
the appellate process)  see also Ledford v. West, 136 F.3d 
776 (Fed. Cir 1998); Collaro v. West, 136 F.3d 1304 (Fed. 
Cir. 1998); Buckley v. West, 12 Vet. App. 76 (1998).

To ensure full compliance with due process requirements, the 
case is REMANDED to the (RO) for the following development:

The RO should undertake any development 
deemed appropriate pertaining to the 
issue of entitlement to a rating in 
excess of 20 percent for a left knee 
disability.  If the benefit sought is not 
granted, the veteran and his 
representative should be provided a 
statement of the case and provided the 
opportunity to submit a substantive 
appeal.

If the veteran submits a timely substantive appeal, the case 
should be returned to the Board, if otherwise in order.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.

This claim must be afforded expeditious treatment by the RO. 
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner. 
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1997) (Historical and Statutory Notes). In 
addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court. See 
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

 

